Title: From James Madison to Willink and Van Staphorst, 28 February 1803 (Abstract)
From: Madison, James
To: Willink and Van Staphorst


28 February 1803, Department of State, Washington. “James Monroe Esqr … is authorized to receive from you the expences of his Mission (which are not to exceed nine thousand dollars) and the Salary of his private Secretary, at the rate of 1350 dollars ⅌ annum. You will therefore be pleased to honor his drafts and charge them to the Diplomatic fund.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p. A note in the letterbook states that a copy of the letter was also sent to Bird, Savage, and Bird at London.


